Citation Nr: 1212962	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-47 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for hepatitis C.  He contends that he contracted hepatitis C during service.  Specifically, he claims multiple risk factors during service, including inoculation guns, a tattoo, and sharing razors.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran's statements are competent evidence about what he experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran's testimony competent as to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Thus, his statements are competent evidence as to the risk factors that he identified, including inoculation guns, a tattoo, and sharing razors during active duty service.

VA has determined that the risk factors for hepatitis C include IV drug use, blood transfusions before 1992; hemodialysis; intranasal cocaine; high-risk sexual activity; accidental exposure while a health care worker; and various percutaneous exposures, such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  VBA letter 211B (98-110) (November 30, 1998).

As noted above, the Veteran reported inservice risk factors for hepatitis C, and his statements are competent evidence regarding the occurrence of these incidents.  The post service medical evidence of record indicates that hepatitis C was first diagnosed in 2002 and that the Veteran currently has hepatitis C.  Under these circumstances, the RO should schedule the Veteran for the appropriate VA examination to address the existence and etiology of the Veteran's current hepatitis C.

With regard to the Veteran's claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU), this issue is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, as the Veteran contends that he is unemployable due to hepatitis C and liver disease which was caused by hepatitis C.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together. 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to address the nature and etiology of his hepatitis C.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must elicit a history of possible risk factors from the Veteran.  The history must include reference to the Veteran's inservice and post service risk factors for developing hepatitis C.  After a thorough review of the Veteran's claims file, to include the Veteran's service treatment records, post-service medical records, as well as the Veteran's testimony and the other lay statements of record, the examiner must state whether the Veteran's current hepatitis C is related to his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


